Citation Nr: 0637388	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for chronic lower dorsal and lumbosacral strain, to 
include degenerative disc disease and degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk




INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island. 


FINDINGS OF FACT

1.  The veteran has lumbosacral strain, degenerative disc 
disease, and degenerative joint disease with substantial 
limitation of motion of his thoracolumbar spine, to include 
radiculopathy into the right lower extremity

2.  Neurological manifestations such as absent knee jerk, 
ankle jerk, or Babinski (sole of foot) reflexes are not shown

3.  The evidence does not show ankylosis or incapacitation 
requiring physician-prescribed bed rest.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lower dorsal and lumbosacral strain, to include degenerative 
disc disease and degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, DCs (DCs) 5293, 5295 (2001); 38 C.F.R. § 
4.71a, DCs 5293, 5295 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5237, 5242, 5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim via a 
March 2004 VA letter .  

The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  The Board also finds that the veteran 
was fully notified of the need to give VA any evidence 
pertaining to his claim.  The VA letter advised the veteran 
to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not done in this case, as the VCAA and Pelegrini decision 
had not yet been enacted.  Significantly, however, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  That is, there has 
been no plausible showing of how the essential fairness of 
the adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The veteran was not notified of the evidence necessary to 
establish an effective date of award should his claim be 
granted, as required by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such a deficiency does not, however, amount to prejudice, as 
the Board's final adjudication results in a denial of the 
veteran's claim.  Id.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disability at issue 
were conducted and they provided adequate findings for rating 
purposes.  There is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Where service connection already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one diagnostic code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

Factual Background

The veteran is currently rated at a 40 percent evaluation for 
chronic dorsal and lumbosacral strain, with degenerative disc 
disease and degenerative joint disease.  In March 1999, he 
filed his current claim, alleging that his condition had 
grown in severity to warrant a higher evaluation.  The RO 
originally proposed to reduce the rating based on the 
evidence from a June 1999 VA examination.  Ultimately, the RO 
continued the 40 percent rating and the veteran disagreed.  

The veteran has received comprehensive VA examinations on 
numerous occasions throughout his post-service years.  As 
this claim is not one arising from an initial grant of 
service connection, the primary focus will be on the 
veteran's current level of disability.  See Francisco, supra.  

In a November 2002 VA examination, the veteran reported 
subjective complaints of pain, an inability to bend, squat, 
or lift, with radiation into the legs but no bowel or bladder 
problems.  Objectively, the veteran had no tenderness over 
the spinous processes of the lumbosacral spine, with flank 
sciatic notches and straight leg raising found to be normal.  
Knee jerks, ankle jerks, and Babinski reflexes were found to 
be symmetrical and intact.  Lumbar flexion was 30 degrees, 
extension was zero degrees, bilateral rotation was 20 
degrees, and bilateral tilt was to 20 degrees.  Based on 
these findings, a diagnosis of lumbar strain with 
radiculopathy was entered.   A November 2002 X-ray showed 
vertebral bodies to be within normal limits, and gave an 
objective impression of a normal spine.  

After this examination, there are numerous clinical 
treatments for low back pain.  Specific findings confirm 
earlier diagnoses of chronic low back pain, degenerative disc 
disease, and degenerative joint disease, and as of September 
2003, the veteran was impaired to the point where he required 
a cane to ambulate.  X-rays were again taken in April 2004, 
this time showing chronic disc degeneration at L5-S1 with 
narrowing and sclerosis, diagnosed as mild degenerative 
changes.  The veteran was lastly given a VA examination in 
June 2004.  The report of findings listed a range of motion 
of flexion to 50 degrees, extension to 20 degrees, rotation 
to 20 degrees bilaterally, with the veteran being unable to 
squat or "duck walk."

In addition to these VA reports, the veteran has submitted a 
letter from a private chiropractor, dated in March 2000, 
which states that magnetic resonance imaging (MRI) reports of 
February 2000 indicated mild degenerative changes throughout 
the vertebral bodies and slight disc bulge at the L4-5 level, 
consistent with earlier MRI findings of February 1996.  The 
chiropractor went on to state that the veteran had a 
"longstanding and totally disabling condition."

Rating Criteria for Spine Disorders and Application

The Board observes that the criteria relating to spine 
disorders were amended effective September 23, 2002 and 
September 26, 2003, and the veteran is entitled to evaluation 
under both amended versions, as well as the pre-2002 revision 
version, with entitlement based on whichever of the 
regulatory schemes provides him the highest rating.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 54,454-58 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

First, the Board will consider application of the versions of 
DCs 5295 and 5293 in existence before the September 2002 
revision.  DC 5295 concerns lumbosacral strain, which in the 
pre-2002 version offers a maximum 40 percent evaluation.  See 
38 C.F.R. § 4.71a, DC 5295 (2001).  As such, a higher rating 
is not warranted under this criteria due to the veteran's 
current 40 percent rating.

As for DC 5293, it regards degenerative disc disease, and 
provides for a next highest, and maximum, 60 percent rating 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DCs 5293 (2001).  

Under DC 5293, as amended in September 2002, intervertebral 
disc syndrome (preoperatively or postoperatively) is rated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. § 
4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that the next 
highest, and maximum, 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.  38 C.F.R. § 4.71a, DC 5293 (effective 
September 23, 2002).

For purposes of evaluations under revised DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5243 
and Note (1) (2003)).

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spine disorders. These 
revisions consist of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  The new diagnostic code numbers are 
DCs 5235-5243 and include DC 5237 for lumbosacral strain, DC 
5242 for degenerative arthritis, and DC 5243 for 
intervertebral disc syndrome.  

As noted, effective September 26, 2003, the diagnostic code 
number for intervertebral disc syndrome is DC 5243, and it is 
to be rated either under the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior DC 5293 in effect as of September 23, 2002.  38 C.F.R. 
§ 4.71a, DCs 5235-5243, Note (6) (2006).

For purposes of this case, the Board notes that under the 
General Rating Formula for diseases and injuries of the 
thoracolumbar spine, the veteran would only be entitled to a 
rating in excess of 40 percent if the evidence showed 
ankylosis of either the entire thoracolumbar spine or the 
entire spine, including the cervical portion.  38 C.F.R. § 
4.71a, DCs 5235-5243 (2006).

Based on the above-mentioned revisions, the veteran cannot 
establish entitlement to a rating over 40 percent, either 
based on his lumbosacral strain or his degenerative disc 
disease.  Simply put, the evidence of record does not support 
a finding of ankylosis, and at no point has the veteran 
required physician-prescribed bed rest, despite being 
characterized by his chiropractor as "totally disabled."  
In light of this, the veteran's current 40 percent rating, 
based on his limited range of motion, is the most appropriate 
approximation of the severity of the veteran's low back 
disability.  

The Board looks to the veteran's diagnosis of degenerative 
arthritis and considers his condition under the General 
Rating Formula, specifically Code 5242.  Such an examination 
requires a look first to Code 5003.  This codal provision 
allows for a rating of arthritis separate from the involved 
joint, if there are no findings specific to limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5242 (2006).  

As the veteran experiences a limited range of motion, it is 
not appropriate to rate the disorder under 5003, but under 
5242 in the General Rating Formula for spine conditions.  
When applying Code 5242 via the General Rating Formula, the 
veteran's rating of 40 percent is the maximum available based 
on specific limitation of spine motion, with a higher 60 
percent rating only available if there is ankylosis, which 
has not been shown.  Further, the veteran has been separately 
evaluated for neurological impairment and that issue is not 
on appeal.  Moreover, there is no evidence of other 
neurological impairment; therefore, no basis to assign a 
higher rating for combined neurological and orthopedic 
impairment.

Pain and Functional Loss

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board 
considers whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  The veteran clearly does have pain that 
limits his range of motion and causes an obstacle in his 
daily life.  His inability to squat, "duck walk," and his 
diagnosis of chronic low back pain all support his subjective 
complaints.  This pain on use is, however, fully contemplated 
in the veteran's 40 percent evaluation, as medical evidence 
confirms it playing a role in limiting the low back range of 
motion.  As such, a higher rating based on pain and 
functional loss is not warranted.  

Conclusion

In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran's low back 
condition has grown in severity to warrant a greater than 40 
percent evaluation.  The only evidence supporting the 
veteran's claim comes from his own lay statements.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
contentions, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for chronic lower dorsal and lumbosacral strain, to 
include degenerative disc disease and degenerative joint 
disease, is denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


